DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamens US 4,912,692.
Regarding claim 1, Kamens discloses a hand position control device comprising: a mode setting switch configured to switch a mode between a normal hand movement mode and a manual hand position setting mode (42); and a controller configured to set a driving pulse (5) to have a normal pulse width (62) and set the driving pulse to have a manual pulse width in the manual hand position setting mode (63), wherein the driving pulse energizes a coil (30) of a motor (2) to rotate a hand (20, 22, 24) by rotating a rotor of the motor for displaying a time in either the normal mode or the manual hand position setting mode and wherein the manual pulse width causes the driving pulse to generate larger energy than generated by the driving pulse having the normal pulse width, see Figs 3a-3c vs. Fig. 4, col. 5 lines 17-53 and col. 6 lines 4-28 (i.e. pulse widths in fast forward 63 and reverse 64 are larger than pulses in normal mode 62).
Regarding claim 2, Kamens discloses the hand position control device, further comprising: a train wheel that transmits rotational force of the rotor to the hand (84, 86, 88, 90, 92), wherein the controller is configured to set the manual pulse width to have a magnitude large enough to cause the driving pulse to apply magnetic braking to the rotor and the hand and the train wheel  by a driving pulse according to the manual pulse width, and the hand and the train wheel are subjected to braking by the magnetic braking applied to the rotor, see col. 3 lines 37-41 and col. 5 lines 17-44.  
Regarding claim 3, Kamens discloses the hand position control device, wherein the controller is configured to generate a manual pulse as the driving pulse in the manual hand position setting mode wherein the manual pulse includes a first half pulse and a second half pulse, and the first half pulse has a predetermined duty cycle, see Fig. 3b, col. 5 lines 17-40. 
Regarding claim 4, Kamens discloses the hand position control device, wherein when rotating the rotor in a backward direction (i.e.. reverse), the controller is configured to set the driving pulse to include a main driving pulse, a correction driving pulse, and a braking pulse for braking rotation of the rotor (Figs. 3a-3c), and further configured to set the braking pulse to have a backward manual pulse width in the manual hand position setting mode and set the braking pulse to have a backward normal pulse width in the normal hand movement mode, wherein the backward manual pulse width causes the driving pulse to generate energy larger than generated by the driving pulse set to have the backward normal pulse width 27, see Figs 3a-3c vs. Fig. 4, col. 5 lines 17-44 and col. 6 lines 4-28 (see 68 vs. 64).  
Regarding claim 5, Kamens discloses a timepiece comprising: the hand position control device according to claim 1, see abstract, Fig. 1.  
Regarding claim 6, Kamens discloses the timepiece, further comprising: an operation unit operable by a user (i.e. external pushbutton) to cause the mode setting switch to switch the mode between the normal hand movement mode and the manual hand position setting mode, see col. 5 lines 17-44.  
Regarding claim 8, Kamens discloses a hand position control method implemented in a hand position control device in which (5) a driving pulse energizes a coil (30) of a motor (2) to rotate a hand for indicating a time (20, 22, 24), the method comprising: switching between a normal hand movement mode and a manual hand position setting mode (i.e. pressing external pushbutton to actuate switch 42 which operates with mode control logic 5 vs. the normal operating [62 vs. 63 and 64]); and setting the drive pulse to have a manual pulse width in the manual hand position setting mode and setting the drive pulse to have a normal pulse width in the normal hand movement mode, wherein the manual pulse width causes the driving pulse to generate larger energy than generated by the driving pulse having the normal pulse width, see Figs 3a-3c vs. Fig. 4, col. 5 lines 17-53 and col. 6 lines 4-28 (i.e. pulse widths in fast forward 63 and reverse 64 are larger than pulses in normal mode 62).



7. (Currently Amended) The timepiece according to claim 5, further comprising: a _ v mL.. &u L receive[[s]] information from a --;- communication device >erable by a u. , wherein the informati( . ~ >m tlf the mode -witching iu' switch[[es]] ° m, between the normal hand movement mode and the manual hand position setting mode based on a result obtained by receiving a device by the receiving unit based on a result obtained by operating the communicable device by a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamens in view of Honda US 2014/0241131.
Regarding claim 7, Kamens discloses the timepiece, wherein the mode switching unit switches between the normal hand movement mode and the manual hand position setting mode based on a result obtained by a result obtained by operating an operation unit by a user (i.e. external pushbutton, see col. 5 lines 17-40.  
Kamens does not disclose: a receiver configured to receive information transmitted from a communication device operable by a user, wherein the information transmitted from the communication device causes the mode setting switch to switch the mode between the normal hand movement mode and the manual hand position setting mode. 
However, Honda discloses a timepiece where it has a receiving unit (420) that receives information from a communicable device operable by a user (30), wherein the information transmitted from the communication device causes the mode setting switch to switch the mode between the normal hand movement mode and the manual hand position setting mode., see [0122]-[0124].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamens as suggested by Honda because doing so allows the device to receive time information from a satellite and set the time based on that information to ensure accurate timing.
Response to Arguments
Applicant's arguments filed 6 April 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Kamens does not disclose comparison of the operations of the driving pulses applied between the normal hand mode and the manual hand position setting mode, Kamens does disclose this feature. In Fig. 4, Kamens discloses comparisons of the driving pulses in the normal hand mode (i.e. 66, 68 in 62) and the manual hand position setting mode (i.e. either fast forwarding in 63 or reverse in 64). It is clear the driving pulse width energy in the manual hand position setting mode is larger than the normal hand mode from this disclosure and the description.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M:11:30-3:30, T:1-6; W:11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844